DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 11,272,287. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of US Patent No. 11,272,287 disclose every limitation of claims 1-10 in the instant application.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of US Patent No. 11,272,287. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-18 of US Patent No. 11,272,287 disclose every limitation of claims 10-16 in the instant application.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of US Patent No. 11,272,287. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-20 of US Patent No. 11,272,287 disclose every limitation of claims 17-20 in the instant application.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 10,848,870. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of US Patent No. 10,848,870 disclose every limitation of claims 1-9 in the instant application.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of US Patent No. 10,848,870. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-20 of US Patent No. 10,848,870 disclose every limitation of claims 10-16 in the instant application.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of US Patent No. 10,848,870. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-20 of US Patent No. 10,848,870 disclose every limitation of claims 17-20 in the instant application.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of US Patent No. 10,743,106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-20 of US Patent No. 10,743,106 disclose every limitation of claims 1-9 in the instant application.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of US Patent No. 10,743,106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-20 of US Patent No. 10,743,106disclose every limitation of claims 10-16 in the instant application.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of US Patent No. 10,743,106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-18 of US Patent No. 10,743,106 disclose every limitation of claims 17-20 in the instant application.

For Example see below:
Instant Application
US Patent No. 11,272,287
1. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the earcup mount allows for both translation and rotation of an earcup relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
1. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the friction assembly comprises a coupler with a primary axis extending across the arcuate joint, wherein the earcup mount rotates off-axis relative to the primary axis of the coupler.
10. A headphone system, comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount allows for both translation and rotation of the earcups relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
13. A headphone system, comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the friction assembly comprises a coupler having a primary axis extending across the arcuate joint, wherein the earcup mount rotates off-axis relative to the primary axis of the coupler.
17. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user, wherein the continuous spring section provides nearly all of a clamping pressure between the earcups when worn on the head of the user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount.
19. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the continuous spring section provides nearly all of the clamping pressure between the earcups when worn on the head of the user.



And for example:
Instant Application
US Patent No. 10,848,870
1. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the earcup mount allows for both translation and rotation of an earcup relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
1. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the friction assembly comprises a coupler comprising: an upper collar in the continuous spring section, the upper collar comprising a radial protrusion; and a lower collar in the earcup mount, the lower collar comprising a rotation stop for interacting with the radial protrusion in the upper collar.
10. A headphone system, comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount allows for both translation and rotation of the earcups relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
12. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the friction assembly comprises a coupler comprising: an upper collar in the continuous spring section, the upper collar comprising a rotation stop; and a lower collar in the earcup mount, the lower collar comprising a radial protrusion for interacting with the rotation stop in the upper collar.
17. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user, wherein the continuous spring section provides nearly all of a clamping pressure between the earcups when worn on the head of the user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount.
12. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, the friction assembly linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the friction assembly comprises a coupler comprising: an upper collar in the continuous spring section, the upper collar comprising a rotation stop; and a lower collar in the earcup mount, the lower collar comprising a radial protrusion for interacting with the rotation stop in the upper collar.

And for example:
Instant Application
US Patent No. 10,743,106
1. A headband for a headphone system, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with an end of the continuous spring section, wherein the earcup mount allows for both translation and rotation of an earcup relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
19. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, wherein the friction assembly is linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the earcup mount allows for both translation and rotation of the earcups relative to the continuous spring section without altering a length of the continuous spring section.
10. A headphone system, comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount allows for both translation and rotation of the earcups relative to the continuous spring section without altering a length of the continuous spring section; and a friction assembly spanning between the continuous spring section and the earcup mount.
19. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, wherein the friction assembly is linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the earcup mount allows for both translation and rotation of the earcups relative to the continuous spring section without altering a length of the continuous spring section.
17. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user, wherein the continuous spring section provides nearly all of a clamping pressure between the earcups when worn on the head of the user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount.
11. A headphone system comprising: a pair of earcups; and a headband coupled with the pair of earcups, the headband comprising: a continuous spring section sized to extend over a head of a user; an earcup mount coupled with one of the pair of earcups and an end of the continuous spring section, wherein the continuous spring section and the earcup mount form an arcuate joint, and wherein the earcup mount is configured to rotate relative to the continuous spring section at the arcuate joint; and a friction assembly spanning between the continuous spring section and the earcup mount, wherein the friction assembly is linearly arranged across the arcuate joint and configured to provide a substantially constant resistance to the rotation of the earcup mount relative to the continuous spring section, wherein the continuous spring section provides nearly all of the clamping pressure between the earcups when worn over the head of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651